NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.


In the Supreme Court of Georgia



                                                   Decided: June 30, 2022


                      S22A0468. HOLLAND v. THE STATE.


        BOGGS, Presiding Justice.

       Appellant Leonard Holland challenges his 2008 convictions for

malice murder and other crimes in connection with the shooting

death of James Gary Jones.1 Appellant contends that the trial court



       1The crimes occurred on March 14, 2002. On November 12, 2004, a
Fulton County grand jury indicted Appellant for malice murder (Count 1), two
counts of felony murder (Counts 2 and 3), aggravated assault with a deadly
weapon (Count 4), possession of a firearm by a convicted felon (Count 5), theft
by taking (Count 6), and possession of a firearm during the commission of a
felony (Count 7). At a trial from November 10 to 17, 2008, the jury found
Appellant guilty of all charges. The trial court sentenced Appellant to serve life
in prison without the possibility of parole for malice murder, ten years
consecutive to Count 1 for theft by taking, and five additional years consecutive
to Count 6 for possession of a firearm during the commission of a felony. The
court merged the remaining charges, although the felony murder counts were
actually vacated by operation of law. Appellant filed a timely motion for new
trial, which he amended with new counsel on September 3, 2019. The court
held an evidentiary hearing on February 24, 2020, and denied the motion on
October 12, 2021. Appellant filed a timely notice of appeal. The case was
docketed in this Court to the April 2022 term and was submitted for a decision
on the briefs.
erred by ruling that Appellant’s video-recorded statements could be

used for impeachment purposes, by admitting Appellant’s written

statements allegedly made in violation of Miranda, 2 and by

admitting Appellant’s written statements as similar-transaction

evidence. Appellant further contends that he was denied the

effective assistance of counsel in two respects and that the

cumulative prejudicial effect of the trial court’s and trial counsel’s

errors entitles him to a new trial under State v. Lane, 308 Ga. 10,

21-23 (4) (838 SE2d 808) (2020). For the reasons stated below, we

affirm.

     1. (a) The evidence at trial showed the following. During the

evening of March 14, 2002, Jones arrived at his friend Victoria

Gillespie’s house, where Appellant and his friend Hussain Abdullah

were already present. Jones had a rifle in a bag in his truck. Jones

told Appellant that there was a person in the Capitol Homes public

housing community who had some information on a potential

robbery opportunity. Jones then drove Appellant and Abdullah


     2   Miranda v. Arizona, 384 U.S. 436 (86 SCt 1602, 16 LE2d 694) (1966).
                                       2
away from Gillespie’s house. Once they were in his truck, Jones

asked Appellant if he had a gun, but Appellant said no.

     When they arrived at their destination, a house off of Sells

Avenue in the West End neighborhood of Atlanta, Appellant told

Abdullah to stay in the truck before Appellant and Jones began to

walk up a driveway. Appellant then shot Jones once in the back of

the head and twice in the torso, killing him. Appellant and Abdullah

disposed of Jones’ body a few miles away, and Appellant told

Abdullah they needed to wipe down the truck. Appellant found a

water bottle and rag inside the truck, which he and Abdullah used

to clean the truck in an effort to remove any evidence. Appellant also

found the rifle bag and put a gun from his waistband inside.

Appellant then threw the rifle bag into a nearby trash can, and

Abdullah threw the rag and water bottle on top of a nearby building.

Appellant later went back with Abdullah and retrieved the rifle bag.

     The next morning, Appellant went to Abdullah’s house to

explain why Appellant killed Jones. Appellant told Abdullah that

there was a previous incident between Jones and Appellant and that

                                  3
Jones had told a mutual friend that he was so mad he wanted to kill

Appellant. Appellant also told Abdullah Jones had “ripped him off”

over some money related to a previous robbery Appellant and he had

committed. Appellant threatened Abdullah to not tell anyone, but

on May 28, 2003, Abdullah told the police about Jones’ murder and

led them to the water bottle and rag, which were still on top of the

building. Abdullah later testified against Appellant at trial.

Appellant chose not to testify at trial.

     (b) Appellant was arrested for murder late in the evening of

August 13, 2004, and was taken to the Atlanta Police Department.

Immediately following his arrest, Appellant was interviewed by

Detective Bobby Render from the late evening of August 13 to the

early morning of August 14. This interview was video-recorded. At

the beginning of the interview, Appellant was read his rights under

Miranda.

     Detective Render suspected that Appellant was involved in

several unsolved murders in addition to Jones’ murder, and

Appellant stated early in the interview, “My life as I know it is over

                                   4
with.” Before Appellant divulged any information about his

involvement in any murder, however, Detective Render told

Appellant, “You know what, listen, they only charge you with what

they charge you with, so now we got just one. Gotta clear the rest up

but you’ll only get charged with one.” Appellant then admitted

multiple murders, including that of Jones. Detective Render told

Appellant, “This is what they [the prosecutors] need bro. Full

disclosure from you on everything. From any shooting, from any

murder. Then we can go through and clear these files.” Appellant

stated, “Someone has to pay for these murders, man.” Detective

Render responded, “That’s the pay. Call it what you want but that’s

the pay. We can clear it. We’ve got 20 murders, not saying you did

all 20 but if you are claiming 20 – bro, come on – 20 for 1, that’s the

f***ing deal of the century.” Appellant then divulged specific details

about each of the murders he committed.

     (c) More than a month later, on September 17, 2004, Detective

Render interviewed Appellant at the Fulton County Detention

Center after Appellant called Detective Render’s office and left a

                                  5
voicemail asking him to visit Appellant at the jail. Appellant was

advised of his rights under Miranda and initialed and signed a

written waiver. Appellant then wrote out the details of several of the

crimes he previously admitted to during his video-recorded

interview on August 13 to 14. In what would become State’s Exhibit

3-A, Appellant wrote down a list of several homicides he was

involved in, including the death of Jones. In what would become

State’s Exhibit 3-B, Appellant listed his fellow gang members.

     (d) Appellant met with Detective Render nine more times

between September 2004 and March 2006. Appellant initiated

contact with Detective Render before each of these meetings, and at

each meeting, Appellant signed a waiver of rights form. At one of

these later meetings, Appellant wrote what would later become

State’s Exhibit 14, which described in detail the multiple homicides

other than that of Jones that Appellant and his fellow gang members

had committed that Appellant previously admitted to during his

video-recorded interview and in Exhibit 3-A. On the front of Exhibit

14, Appellant wrote the words “Volunteered Information,” and he

                                  6
underlined them three times. At the bottom of the exhibit, Appellant

wrote, “I agree to a videotape to show participants that I am

cooperating and that I have turned State’s Evidence.”

     (e) Before trial, Appellant filed a motion to suppress all the

statements he made to the police. This included the video-recorded

statement that he gave on August 13 to 14, 2004, as well as State’s

Exhibits 3-A, 3-B, and 14. After Appellant filed this motion, he and

the State stipulated that the video-recorded statement made on

August 13 to 14, was obtained because the detective provided an

improper hope of benefit and that the video was therefore

inadmissible as substantive evidence at trial but could be used to

impeach Appellant if he were to testify inconsistently. The trial

court entered a consent order reflecting the parties’ stipulation.

Appellant did not testify at trial, so the video recording was never

introduced.

     On November 30, 2007, the trial court held a hearing on

whether to suppress Appellant’s written statements. The hearing

continued on December 4, 2007. The trial court denied the motion to

                                 7
suppress, finding that Appellant initiated contact with Detective

Render in each instance prior to their meetings and holding that the

written statements contained in Exhibits 3-A, 3-B, and 14 were

made “voluntarily with full knowledge of the defendant’s

constitutional rights to counsel.”

     Appellant later filed another motion to suppress the

statements contained in what became Exhibits 3-A, 3-B, and 14. On

October 17, 2008, the trial court held another suppression hearing.

At the end of the hearing, the trial court determined that

     [b]ased on the totality of the evidence and the point that
     at some point your client initiated contact with the
     detective, the numerous waiver of counsel forms, and the
     handwriting of your client on State’s 14 that [“]I agree to
     a videotape to show participants that I am cooperating,
     that I have turned State’s evidence,[”] I’m going to rule
     that your client clearly knew [what] he was providing[. I]n
     concert with a waiver of counsel and with a notice that
     what he said could and would be used against him in a
     court of law, a reasonable person wouldn’t have an
     expectation of confidentiality.

The trial court then denied Appellant’s second motion to suppress

his statements in Exhibits 3-A, 3-B, and 14.

     The State also filed a notice of intent to present evidence of 13

                                     8
similar transactions, including Appellant’s previous convictions as

well as evidence of his involvement in several murders in which he

was a suspect but had not been indicted. As part of its evidence, the

State intended to introduce Exhibits 3-A, 3-B, and 14, in which

Appellant confessed to being a part of several murders alongside his

fellow gang members. A similar-transaction hearing took place on

November 30, 2007, and continued on December 4, 2007. After

reviewing the evidence and arguments, the trial court found that the

State’s listed purposes of course of conduct, intent, and motive were

valid purposes and that the State met the requirements to introduce

similar-transaction evidence under former Uniform Rule of Superior

Court 31.3 (B).3 The trial court also found “that there exists a logical

connection (as well as sufficient similarity) between the listed

Similar Transactions and the indicted charges.” Specifically, the

trial court noted that

     all the Similars occurred in Fulton County, Georgia; they
     all involved at least one other accomplice; all the victim’s
     [sic] were adults; all were done with a deadly weapon; and

     3 Appellant was tried under the old Evidence Code. Uniform Superior
Court Rule 31.3 was deleted after the current Evidence Code went into effect.
                                      9
     all show a course of conduct to protect or promote criminal
     activity.

The State later introduced Exhibits 3-A, 3-B, and 14 as similar-

transaction evidence at trial.

     2. Appellant challenges the trial court’s rulings regarding the

admissibility of several oral and written statements he made to

Detective Render.

     (a) Appellant contends the trial court erred in entering the

consent order allowing his video-recorded statement to be used for

impeachment purposes, which he says deprived him of his

constitutional right to testify in his own defense. Appellant claims

on appeal that he did not testify solely because of the order and his

fear of being impeached by his video-recorded statement. However,

Appellant has not shown that the trial court’s entering of the

consent order was the primary reason he did not testify. See Linares

v. State, 266 Ga. 812, 814-815 (3) (471 SE2d 208) (1996) (declining

to review defendant’s claim that trial court’s ruling that his

involuntary statement could be used for impeachment violated his


                                 10
constitutional right to testify when defendant chose not to testify

and defendant did not show the trial court erred in finding the ruling

was not the primary factor in his decision not to testify). Although

Appellant submitted an affidavit at the motion for new trial hearing

claiming the trial court’s entering of the consent order was the

reason he did not testify, the trial court found the affidavit not

credible. See Espinosa v. State, 265 Ga. 171, 172 (1) (454 SE2d 765)

(1995) (trial court’s factual findings about witness credibility should

be accepted unless clearly erroneous). Because the trial court’s

finding that Appellant was not credible in saying he would have

testified in his own defense but for the entering of the consent order

was not clearly erroneous, we reject this enumeration of error, as

any review of Appellant’s claim on this basis would be speculative.

See Linares, 266 Ga. at 814-815 (3).

     (b) Appellant contends that the trial court erred in denying his

motion to suppress State’s Exhibits 3-A, 3-B, and 14, because

Detective Render’s promises to keep the information “off the record”

nullified the previously given Miranda warnings and made

                                  11
Appellant’s statements inadmissible. In support of his claim,

Appellant points to this Court’s decision in State v. Clark, 301 Ga. 7

(799 SE2d 192) (2017), where we held that a detective’s “affirmative

agreement to keep the discussion off the record had the effect of

nullifying the Miranda warning previously given” to the defendant.

Clark, 301 Ga. at 12 (2) (citations and punctuation omitted).4 But

the trial court in Clark found that the detective there “made little or

no effort to ensure [the defendant] understood his rights” and that

the defendant “could have reasonably understood the detective’s

affirmation to mean that the interview was in fact off the record”

and confidential. Id. at 10 (1) (punctuation omitted). In contrast, the

record here does not support Appellant’s claim.

      Appellant provided State’s Exhibits 3-A and 3-B to Detective

Render during the meeting on September 17, 2004. Detective

Render advised Appellant of his rights under Miranda at the


      4Appellant also cites this Court’s decision in Spence v. State, 281 Ga. 697
(642 SE2d 856) (2007), where we held that a detective’s unequivocal promise
that interrogation was “confidential” nullified a previous Miranda warning
and rendered the defendant’s confession involuntary. Spence, 281 Ga. at 699
(2).
                                       12
beginning of the interview. Detective Render testified at a

suppression hearing that Appellant offered to provide him

information, in writing, on a number of murders that he had been

involved in but that he “didn’t want it to be turned in at that time,

basically,” until he could provide Detective Render with “additional

information” about the homicides so that the detective could verify

the information. Detective Render agreed to this. According to

Detective Render, Appellant described this as keeping the statement

“off the record.” However, in context, it was clear that there was no

promise by Detective Render that Exhibits 3-A and 3-B would never

be used against Appellant. As the trial court found in its order

denying Appellant’s first motion to suppress, “[n]o promises were

made that these statements would not be used against [Appellant].”

Rather, Exhibits 3-A and 3-B were only to be held until “more details

were given at a later date.”5 And, when asked at a suppression

hearing if it was his “expectation . . . that this information would



     5Appellant did provide these details at a later date when he produced
what would become State’s Exhibit 14.
                                    13
come to the district attorney’s office,” Appellant himself stated,

“[w]ell, I mean, eventually I figured that’s what would happen.”

      At a later meeting, Detective Render again advised Appellant

of his rights under Miranda, and Appellant provided him with

State’s Exhibit 14, which detailed the homicides Appellant

previously admitted in Exhibit 3-A.6 Appellant claims that Detective

Render agreed to “hold out” Exhibit 14. But Detective Render

explicitly denied this claim, and when asked at a suppression

hearing, “[w]hen State’s [Exhibit] 14, with the details, was filled out,

[if] any promises [were] made to the defendant,” Detective Render

said, “[t]here were no promises.” Moreover, Appellant wrote the

words, “Volunteered Information,” which he underlined three times,

on the front of State’s Exhibit 14, and at the end, he wrote, “I agree

to a videotape to show participants that I am cooperating and that I

have turned State’s evidence.” In denying suppression, the trial

court found, based on the totality of the evidence, that “no promises


      6  In fact, when asked at the suppression hearing, “How many times total
do you think you read him his rights?” Detective Render responded, “Probably
in – [sic] I guess between either statements, forms, 30 or more times.”
                                       14
of confidentiality” were made to Appellant. We conclude that the

trial court’s finding that no unequivocal promises of confidentiality

were made is supported by the record. Consequently, Appellant’s

claim fails. See Drake v. State, 296 Ga. 286, 288 (2) (2014) (trial

court’s factual findings on a motion to suppress must be upheld

unless clearly erroneous).

     (c) Appellant also contends the trial court erred in admitting

Exhibits 3-A, 3-B, and 14 as similar-transaction evidence. Under the

old Evidence Code, which applied to Appellant’s 2008 trial, the

following requirements applied:

     before any evidence of independent offenses or acts may
     be admitted into evidence, a hearing must be held
     pursuant to Uniform Superior Court Rule 31.3 (B). At
     that hearing, the state must make three affirmative
     showings as to each independent offense or act it seeks to
     introduce. The first of these affirmative showings is that
     the state seeks to introduce evidence of the independent
     offense of act, not to raise an improper inference as to the
     accused’s character, but for some appropriate purpose
     which has been deemed to be an exception to the general
     rule of admissibility. . . .

           The second affirmative showing is that there is
     sufficient evidence to establish that the accused
     committed the independent offense or act. The third is

                                  15
     that there is a sufficient connection or similarity between
     the independent offense or act and the crime charged so
     that proof of the former tends to prove the latter. . . .

          [At the hearing, t]he state must present the trier of
     fact with evidence establishing both that the accused
     committed an independent offense or act and that the
     connections and/or similarity between that offense or act
     and the crime charged is such that proof that the accused
     committed the former tends to prove that the accused also
     committed the later.

Williams v. State, 261 Ga. 640, 642 (b) (c) (409 SE2d 649) (1991)

(citations and punctuation omitted).

     (i) Appellant first alleges that the State failed to articulate the

purpose for which it was introducing each independent offense,

failed to prove Appellant committed the independent offenses, and

failed to show sufficient similarities between the independent

offenses and the present charges. We disagree.

     At the pretrial hearing, the State explained that it intended to

introduce Exhibits 3-A, 3-B, and 14 as similar-transaction evidence

for the purposes of showing intent, motive, and course of conduct –

all proper purposes at the time. See Smith v. State, 273 Ga. 356, 357

(2) (541 SE2d 362) (2001) (holding intent, motive, and course of

                                  16
conduct were proper purposes for similar-transaction evidence

under the old Evidence Code). As the trial court set out in its order

admitting Exhibits 3-A, 3-B, and 14 as similar-transaction evidence,

the victim’s murder was similar to the homicides Appellant

admitted to in the exhibits. Specifically, the trial court noted that,

like Jones’ murder, all the similar transactions occurred in Fulton

County, were murders of adults, involved use of a deadly weapon,

were committed against known associates of Appellant, and showed

a course of conduct to commit or protect a criminal activity. See Agee

v. State, 279 Ga. 774, 776 (3) (621 SE2d 434) (2005) (sufficient

similarities existed where, in both the crime charged and the

independent offenses, the defendant used a handgun, shot the

victims as they attempted to flee, and fired the weapon numerous

times); Gardner v. State, 273 Ga. 809, 811 (2) (546 SE2d 490) (2001)

(sufficient similarities existed where, in both the crime charged and

the independent offenses, the defendant used a handgun, committed

the offense at night and with little or no provocation, had others with

him, fled the scene, and attempted to cause serious injury or death).

                                  17
Because evidence in the record supports the trial court’s finding of

similarity, the admission of the exhibits as similar-transaction

evidence was not an abuse of discretion. See Smith, 273 Ga. at 357

(2) (“An appellate court should not disturb the findings of the trial

court on the issue of similarity or connection of similar-transaction

evidence unless they are clearly erroneous.” (citations and

punctuation omitted)); see also Strong v. State, 309 Ga. 295, 310 (2)

(d) (1) (845 SE2d 653) (2020) (explaining that while Georgia’s

current Evidence Code requires courts to consider similarities and

differences between extrinsic acts and the charged crime, the old

Evidence Code only required courts to consider similarities).

     (ii) Appellant also alleges that Exhibits 3-A, 3-B, and 14 were

improperly admitted as similar-transaction evidence because they

were “fruit of the poisonous tree” from the video-recorded statement,

which was induced by an improper hope of benefit. 7 Appellant


     7 To the extent that Appellant is arguing that Exhibits 3-A, 3-B, and 14
themselves were induced by an improper hope of benefit under former OCGA
§ 24-3-50, the record supports the trial court’s findings, based on Detective
Render’s testimony, “that any promises or hope of benefit that may have been

                                     18
specifically points to Detective Render’s promise during Appellant’s

video-recorded statement – that Appellant would not be charged

with any additional crimes he divulged – as “the poisonous tree” that

tainted the exhibits as involuntary and rendered them wholly

inadmissible, even as similar-transaction evidence. However, while

Detective Render’s promise that Appellant would not be charged

with the additional crimes was unquestionably a hope of benefit

under former OCGA § 24-3-50,8 the “fruit of the poisonous tree”

doctrine does not apply to violations of that statute, so Appellant’s

claim is meritless. See State v. Chulpayev, 296 Ga. 764, 784 (3) (b)

(770 SE2d 808) (2015).

      3. Appellant contends he was denied the effective assistance of

trial counsel. To prevail on this claim, Appellant must prove both

that his lawyer was professionally deficient and that he was


given to [Appellant] during the August video-taped interview had been clearly
rescinded at the subsequent interviews and no promises were made at any of
the subsequent interviews” and that the written statements were made
“voluntarily.”
       8 Former OCGA § 24-3-50, which was in effect at the time of Appellant’s

trial, was carried over into current OCGA § 24-8-824 and states: ‘To make a
confession admissible, it shall have been made voluntarily, without being
induced by another by the slightest hope of benefit or remotest fear of injury.”
                                      19
prejudiced by this defective performance. See Strickland v.

Washington, 466 U. S. 668, 687 (III) (104 SCt 2052, 80 LE2d 674)

(1984). To prove deficient performance, he must show that his

attorney “performed at trial in an objectively unreasonable way

considering all the circumstances and in light of prevailing

professional norms.” Romer v. State, 293 Ga. 339, 344 (3) (745 SE2d

637) (2013) (citation and punctuation omitted). This requires

Appellant to “overcome the strong presumption that counsel’s

performance fell within a wide range of reasonable professional

conduct, and that counsel’s decisions were made in the exercise of

reasonable professional judgment.” Marshall v. State, 297 Ga. 445,

448 (2) (774 SE2d 675) (2015) (citation and punctuation omitted).

Importantly, “[i]n the absence of evidence to the contrary, counsel’s

decisions are presumed to be strategic and thus insufficient to

support an ineffective assistance of counsel claim.” Lanier v. State,

310 Ga. 520, 526 (3) (b) (852 SE2d 509) (2020) (citation and

punctuation omitted). And to prove prejudice, Appellant “must show

that there is a reasonable probability that, but for counsel’s

                                 20
unprofessional errors, the result of the proceeding would have been

different. A reasonable probability is a probability sufficient to

undermine confidence in the outcome.” Strickland, 466 U.S. at 694

(III) (B). “If either Strickland prong is not met, this Court need not

examine the other prong.” Palmer v. State, 303 Ga. 810, 816 (IV)

(814 SE2d 718) (2018) (citation omitted).

     (a) Appellant asserts that his trial counsel rendered ineffective

assistance by agreeing to the consent order allowing his video-

recorded statement to be used for impeachment purposes.

Pretermitting whether trial counsel performed deficiently in

agreeing to the consent order, Appellant has failed to carry his

burden to show prejudice. As discussed in Division 2 (a) above,

Appellant has not shown that he would have testified but for the

consent order. Moreover, he did not testify at the motion for new

trial hearing to show what his testimony would have been, and his

affidavit likewise did not describe what his testimony would have

been. Thus, he failed to show that the consent order had any

prejudicial effect on his trial. See Manriquez v. State, 285 Ga. 880,

                                 21
881 (2) (684 SE2d 650) (2009) (defendant cannot rely on speculation

to prove prejudice prong of ineffective assistance of counsel claim).

Further, the State presented overwhelming evidence against

Appellant that implicated him in the murder of Jones: Abdullah

testified that Appellant murdered Jones in Abdullah’s presence;

Detective Render testified and recounted Appellant’s multiple

confessions to Jones’ murder in several of their meetings; and the

State presented the physical evidence of Appellant’s disposal of

Jones’ body, including the water bottle and the rag. In light of the

evidence presented at trial, Appellant cannot show a reasonable

probability that the outcome of the trial would have been different

if his trial counsel had not agreed to the consent order, so his first

claim of ineffective assistance fails.

     (b) Appellant also contends he was denied the effective

assistance of counsel when his trial counsel failed to object or move

for a mistrial when the court declined to question the jury after two

alleged jury issues. During a recess after closing arguments, the

prosecutor informed the trial court that it was possible a juror

                                   22
overheard someone from the prosecution team discussing the case

during a recess. After the court asked trial counsel whether he would

like the court to question the panel, trial counsel responded, “I don’t

want to – I, frankly, don’t want to make a bigger deal of it. It’s

probably not a big deal.” When the court asked if trial counsel

wanted the court to ask the jurors if they overheard anything during

the break, trial counsel responded, “Sure, and I’m assuming you’ll

tell them to disregard anything.” The court subsequently told the

jury:

        Ladies and gentlemen, when you left after closings, I
        didn’t give you my admonition. Be extremely careful in
        this case. I don’t want you to learn anything from any
        other source except what you already learned in the jury
        room – what you learned in the courtroom. I obviously am
        getting tired when I make mistakes like that. If any of you
        have overheard anything about this case, including
        accidentally during the last break, because someone
        reported to me, as they’re required to do, that they think
        they may have been discussing the case in the wrong
        place. . . . I always give two orders. One, report it to a
        deputy; [a]nd, two, don’t discuss it with other jurors.

No jurors reported overhearing anything. Trial counsel later told the

court that “we have no problem – your honor explained to the jury if


                                    23
they heard, overheard anything. I have no objection to that.”

     During jury deliberations, a juror sent the following note to the

court:

     Judge, I have reason to believe that a juror could have
     been compromised. This is due to [a] complete turn
     around from the juror’s previous stance and a complete
     refusal to change their mind.

The court showed the note to both trial counsel and the prosecutor

and added, “No fact is offered up, just, quote, their feeling, end

quote.” Trial counsel told the court, “I don’t know what to do, to be

honest.” The court decided then that no further action should be

taken and stated in open court:

     I have read and gone over the note concerning whether or
     not some of the jurors have been changing their mind and
     refusing to change their mind and whatever their stance.
     Both the prosecution and the defense agree that based on
     this note alone, no one is requesting further action.

The court also determined that there was no evidence “that anyone’s

not deliberating.” The jury came back with a verdict shortly

thereafter.

     We conclude the record supports that trial counsel’s decisions


                                  24
were the result of trial strategy that was professionally reasonable.

After the court became aware that a juror potentially overheard the

prosecution’s conversation during recess, the court gave an explicit

curative   instruction   to   the    jury   to   report   any   external

communications they may have heard to a deputy, to not discuss any

external communications with any other juror, and to only consider

evidence presented in the courtroom. “Qualified jurors under oath

are presumed to follow the trial court’s instructions.” Smith v. State,

267 Ga. 372, 374 (3) (477 SE2d 827) (1996). Trial counsel testified at

the motion for new trial hearing that, in light of the curative

instruction, his decision not to request further action was strategic,

as he did not want to bring greater attention to the incident.

     Further, the juror’s note during deliberations was based on

pure speculation and contained no direct evidence of any outside

influence on the jury. Trial counsel also testified that his decision

not to request any action by the court was strategic, as the note could

have even meant “a potential of a juror swinging in our direction.”

In each instance, trial counsel made a reasonable strategic decision

                                    25
and was not deficient, and, thus, this enumeration lacks merit. See

Bozzie v. State, 302 Ga. 704, 711 (4) (c) (808 SE2d 671) (2017) (trial

counsel not deficient for failing to pursue questioning of juror after

alleged improper jury communication where there was a lack of

evidence anything inappropriate happened and because he thought

juror may be sympathetic to defense).

     4. Appellant contends that, under Lane, 308 Ga. at 21-23 (4),

the combined prejudicial effect of the trial court’s errors and trial

counsel’s deficiencies affected the outcome of the trial. For the

purposes of this Lane analysis, the presumed deficient performance

of counsel is agreeing to the consent order that allowed Appellant’s

video-recorded statement to be used for impeachment. However, “to

establish cumulative error, Appellant must show that . . . at least

two errors were committed in the course of the trial.” Flood v. State,

311 Ga. 800, 808 (2) (d) (800 SE2d 731) (2021) (citation and

punctuation omitted). Since there are no other presumed trial court

errors or trial counsel deficiencies to aggregate, cumulative error

analysis under Lane is not applicable.

                                 26
Judgment affirmed. All the Justices concur.




                           27